310 F. Supp. 536 (1970)
Robert HICKS, individaully and on behalf of all others similarly situated
v.
CROWN ZELLERBACH CORPORATION, the International Brotherhood of Pulp, Sulphite and Paper Mill Workers, Magic City Local No. 362, of the International Brotherhood of Pulp, Sulphite and Paper Mill Workers, Bogalusa Local 624 of the International Brotherhood of Pulp, Sulphite and Paper Mill Workers.
Civ. A. No. 16638.
United States District Court, E. D. Louisiana, New Orleans Division.
February 25, 1970.
*537 Richard B. Sobol, Lolis Elie, Nils R. Douglas, Collins, Douglas & Elie, New Orleans, La., for plaintiffs and intervenors.
Michael J. Molony, Jr., Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, La., for Crown Zellerbach Corp.
C. Paul Barker, Dodd, Hirsch, Barker & Meunier, New Orleans, La., James E. Youngdahl, McMath, Leatherman, Woods & Youngdahl, Little Rock, Ark., for defendant unions.

FINDINGS OF FACT, CONCLUSIONS OF LAW, and ORDER ON ISSUE OF SEGREGATED LOCAL UNIONS
HEEBE, District Judge.
This cause came on for hearing on a previous day on the issue of segregated local unions at Crown Zellerbach's Bogalusa plant  that is, Local 362 and Local 624. After due consideration of all the evidence presented and the related law, the Court now makes the following findings of fact, conclusions of law, and issues its order.

FINDINGS OF FACT
7. The International Brotherhood of Pulp, Sulphite and Paper Mill Workers, AFL-CIO (hereinafter "the International") is a labor organization, with principal offices in Fort Edward, New York. The International is a labor organization engaged in industry affecting commerce, within the meaning of Sec. 701(d), (e) of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e(d), (e).
8. The International maintains two local unions for the employees of Crown's Box, Grocery Bag, and Multiwall Bag plants in Bogalusa: all white employees belong to the defendant Magic City Local 362 of the International (hereinafter "the white local"); all Negro employees belong to Local 624 of the International (hereinafter "the Negro local"). The International is the certified collective bargaining representative of the employees at Crown's Box, Grocery Bag, and Multiwall Bag plants in Bogalusa. The International, together with the white local and the Negro local, represents those employees.

CONCLUSIONS OF LAW
130. The defendant International's maintenance of separate local unions for white and Negro employees is violative of Section 703(c) (2) of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e-2(c) (2).
131. Under authority of Section 706(g) of the Act, 42 U.S.C. Section 2000e-5(g), provisions relating to Negro participation in the leadership of a merged local union over a two-year transition period are considered appropriate by the Court and are included in the order.


*538 ORDER
It is ordered, adjudged and decreed that:
1. Local 624 shall surrender its charter to the International Union on or before April 1, 1970, and all its members shall on or before said date become members of Local 362.
2. The assets and liabilities of Local 362 and Local 624 shall be consolidated as of April 1, 1970. A statement of assets and liabilities for each Local shall be prepared by a certified public accountant acceptable to both local unions.
3. The International Brotherhood of Pulp, Sulphite and Paper Mill Workers, AFL-CIO, and its Local 362 shall succeed International Brotherhood of Pulp, Sulphite and Paper Mill Workers, AFL-CIO and its Locals 362 and 624 as exclusive bargaining representative for all employees in the bargaining unit at defendant Crown's Box, Grocery Bag and Multiwall Bag plants in Bogalusa, Louisiana.
4. All members of Local 624 who are members in good standing on the date of surrender of the charter shall be members of good standing in Local 362. Membership in good standing in Local 362 shall be a condition of employment in accordance with the collective bargaining agreement between Crown and the International, upon surrender of the charter of Local 624.
5. Within one month prior to the surrender of the Local 624 charter, the present members of Local 624 shall elect from its membership a General Vice President, a Trustee, plus ten other persons who shall serve as stewards and members of the Executive Board of the Local 362 for a term of two years, beginning April 1, 1970 and ending March 31, 1972, at which time these twelve positions shall cease to exist.
6. Upon surrender of the Local 624 charter, pursuant to the provisions of this order, the Executive Board of Local 362 shall consist of approximately 95 members, including the twelve members elected pursuant to paragraph 5 by the former members of Local 624. Upon the expiration of the two-year transition period, the Executive Board of Local 362 shall revert to a membership of approximately 83.
7. During the two-year transition period, the General Vice President and the Trustee elected pursuant to paragraph 5 shall be invited to attend all meetings of the officers of Local 362, or of any other subgroup of the Executive Board which may exercise interim supervisory responsibility between meetings of the full Executive Board, and shall be entitled to vote and otherwise participate at all such meetings.
8. During the two-year transition period, the Local 362 negotiating committee shall consist of the officers of the Local, including the General Vice President and Trustee elected pursuant to paragraph 5 of this order.
9. If, during the two-year transition period, any office filled by former members of Local 624, pursuant to paragraph 5 of this order, becomes vacant for whatever reason, it shall be filled by election at a separate caucus of former members of Local 624.
10. The officers, including the General Vice President and Trustee elected by the members of Local 624, pursuant to paragraph 5 of this order, shall constitute the Grievance Committee of the Local, during the two-year transition period.
11. All other committees appointed during the two-year transition period shall include among their membership a representative from the former members of Local 624, and if the committee has six or more members, at least two shall be from the former membership of Local 624, and if the committee has eleven or more members, three shall be from the former membership of Local 624. The General Vice President elected by the members of Local 624 shall select the former members of Local 624 to serve on such committees.
12. During the two-year transition period, whenever there is an election of *539 delegates to a convention or conference, at least one of the delegates shall be elected separately by the former members of Local 624.
13. Until the effective date of the merger, a representative of Local 624 designated by the president of the Local shall be notified of, and permitted to participate in, any and all meetings, negotiations, conferences or similar activities between the defendant International, defendant Local 362, defendant Crown or others concerning matters covered by the collective bargaining agreement.
14. This order shall also apply, in substance, to any other labor organization which may succeed to the collective bargaining relationship in question during its effective period.